Citation Nr: 0816675	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to reinstatement of dependency and indemnity 
compensation benefits as the widow of O.G.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1944.  He died in July 1979.  The appellant is his 
widow. 

FINDINGS OF FACT

1.  The appellant, who was born in February 1926, was in 
receipt of dependency and indemnity compensation (DIC) 
benefits from July 1970 until her marriage to W.J.L. in April 
1980.

2.  At the time of her marriage to W.J.L. in April 1980, the 
appellant was 54 years old.   


CONCLUSION OF LAW

The age criteria for reinstatement of DIC benefits have not 
been met.  Public Law. 108-183, title I, Sec. 101(c), Dec. 
16, 2003, codified at 38 U.S.C.A. § 103(d)(2)(B) (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence. See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The question to be answered concerning this issue is whether 
or not the appellant has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If she 
has not done so, her appeal must be denied.  As explained 
below, the Board finds that she has not submitted such a 
claim.  Therefore, because no reasonable possibility exists 
that would aid in substantiating this claim, any deficiencies 
of VCAA notice or assistance are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

In the present case, the appellant was married to O.G., the 
deceased veteran, until his death in July 1970.  Because his 
death was determined to be the result of a service-connected 
disability, she was awarded DIC benefits effective July 1970.    

In April 1980, the appellant properly informed VA that she 
married W.J.L. in April 1980.  She was 54 years old at the 
time of her marriage to W.J.L.  Her DIC compensation benefits 
were terminated with her marriage to W.J.L.

Received in September 2004 was the appellant's request for 
reinstatement of her DIC benefits resulting from the death of 
her first husband, O.G. 

Law and Regulations

The remarriage after age 57 of the surviving spouse of a 
veteran shall not bar the furnishing of dependency and 
indemnity benefits specified in paragraph (5) to such person 
as the surviving spouse of the veteran.  Public Law. 108-183, 
title I, Sec. 101(c), Dec. 16, 2003, codified at 38 U.S.C.A. 
§ 103(d)(2)(B) (2006) 

Public Law. 108-183, title I, Sec. 101(c), Dec. 16, 2003, 117 
Stat. 2653, provided that: "The amendments made by 
subsections (a) and (b) [amending this section and section 
1311 of this title] shall take effect on January 1, 2004."

All claims for resumption must be received by December 16, 
2004. (VA Manual 21-1MR)

Analysis

At the time of the appellant's marriage to W.J.L., she was 54 
years old.  In September 2004,  she submitted a claim for 
resumption for DIC benefits.  Unfortunately, a requirement of 
the law was that in order for DIC benefits to be reinstated, 
she had to be 57 years old at the time of her marriage to 
W.J.L., which she was not.  Thus, by operation of law, the 
appellant was precluded from reinstatement of DIC benefits.  
Because the basic legal requirements to establish resumption 
of DIC benefits are not met, the appellant's claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).


ORDER

Entitlement to reinstatement of DIC benefits is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


